Citation Nr: 1718862	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the first metatarsal phalangeal joint of the right foot. 


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served in the United States Army from April 1984 to September 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board acknowledges that the issues of entitlement to a rating in excess of 10 percent for residuals from a fracture of the right scapula; and entitlement to service connection for stress, anxiety, diabetes mellitus, degenerative arthritis of the spine, a bilateral hip disability, a left shoulder disability, a bilateral ankle disability, a heart condition and high cholesterol, hypertension, a left foot disability, a left knee disability, a liver condition, frozen joints, and a right knee and leg disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  See May 2017 Supplemental Statement of the Case.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

For the entire rating period on appeal, in regard to the Veteran's right foot disability, there is no clinical evidence of flatfoot, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or evidence of arthritis involving 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for degenerative arthritis of the first metatarsal phalangeal joint of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5281 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and provided the evidence needed to fairly rate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran contends he is entitled to a rating in excess of 10 percent for degenerative arthritis of the first metatarsal phalangeal joint of the right foot. The Board finds that the evidence of record does not support a rating in excess of 10 percent.

At an August 2010 VA examination, the Veteran reported symptoms of pain and stiffness in the right foot, worse when standing and walking. The examiner reported the Veteran walked 2 miles per day. The Veteran has since clarified that the examiner misunderstood him. The Veteran reported he had not walked 2 miles a day since a year and half prior to the examination. Physical examination of the right foot showed evidence of painful motion, tenderness, hallux valgus, abnormal angulation by 7 degrees, and mildly decreased dorsiflexion with pain. The examiner opined the impact to occupational and daily activities to be minimal. 

In August 2010, the Veteran's wife reported that the Veteran complained of pain daily and had to take breaks when walking. 

VA treatment records include a March 2011 foot x-ray showing moderate degenerative changes to the first metatarsal phalangeal joint with minimal valgus deviation. A March 2011 VA treatment visit assessed the Veteran with chronic right foot and ankle pain. In an April 2011 VA treatment visit, the Veteran reported needing to walk on the outside of his right foot due to the pain in his great toe. In September 2011, the Veteran reported his altered gait caused pain in his right knee, right leg, right hip and lower back. He contended his inability to exercise made it difficult to control his diabetes. He contended his chronic pain led to a decline in his mental health. In February 2013, he reported worsening knee and hip problems because of his foot and ankle pain. In a March 2014 VA podiatry consultation, the Veteran reported that his right great toe pain had changed his gait. The Veteran was wearing custom orthotics and observed to have antalgic gait. He was assessed with hallux rigidus with pain on palpitation of the right metatarsal phalangeal joint, and plantar fasciitis of the right heel. In November 2015, the Veteran reported bilateral foot pain and was assessed with diabetic neuropathy. 

The Board has conducted a thorough review of the evidence and finds that a higher rating for disability of the right great toe is not warranted. 

The Veteran is currently rated at 10 percent for degenerative arthritis of the first metatarsal phalangeal joint of the right foot under Diagnostic Code (DC) 5003-5281. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).

Under DC 5003, a rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion. A rating under DC 5003 cannot be combined with a rating based on limitation of motion. A 20 percent rating is warranted with incapacitating episodes. 38 C.F.R. § 4.71a, DC 5003 (2016).

Under DC 5281, a rating of 10 percent, the highest compensable rating under this DC, is warranted for hallux rigidus, unilateral, severe. 

Under the DC provisions the Veteran is currently rated, a rating in excess of 10 percent is not warranted. Under DC 5281 for severe hallux valgus, 10 percent is the highest rating permitted. Under DC 5003 for arthritis, a rating in excess of 10 percent requires x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups with occasional incapacitating exacerbations. The evidence does not support this severity. 

The Board considered whether a greater disability rating would be appropriate under alternative DC provisions; however, a higher rating his not warranted. 38 C.F.R. § 4.71a includes multiple diagnostic codes for evaluation of service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones), and DC 5284 (foot injuries, other). The evidence does not support, nor does the Veteran or his attorney contend, that the Veteran has been diagnosed with any of these conditions. DC 5280 affords a maximum 10 percent rating for unilateral hallux valgus; however, the Veteran is already assigned a 10 percent rating for his service-connected disability.

The Board considered DC 5284, evaluating "foot injuries, other." Evaluation under this DC is not permitted. In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) held that to rate under DC 5284, when a Veteran's service-connected foot disability was specifically provided for in the schedular rating criteria, would ignore the plain meaning of the term "other," and would make the remaining eight foot-related Diagnostic Codes redundant. As such, DC 5284 is not applicable in this case. The Veteran is diagnosed with hallux rigidus, hallux valgus, and degenerative changes to the great right toe. Hallux rigidus, hallux valgus, and arthritis are specifically provided for in the schedular rating criteria. See 38 C.F.R. § 4.71a, DC 5003, 5280, 5281.

When determining the Veteran is not entitled to a rating in excess of 10 percent for his degenerative arthritis of the first metatarsal phalangeal joint of the right foot, the Board considered functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board finds that the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with the service-connected degenerative arthritis of the first metatarsal phalangeal joint of the right foot. 

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board is mindful that the Veteran believes that his right foot pain has caused and/or worsened other disabilities. The only issue currently certified to the Board is whether the Veteran is entitled to an increased rating under the Rating Schedule for degenerative arthritis of the first metatarsal phalangeal joint of the right foot. There are no secondary issues before the Board at this time. 

The preponderance of the evidence is against the assignment of a higher rating. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the appellant nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for degenerative arthritis of the first metatarsal phalangeal joint of the right foot is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


